Order filed September 11, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00801-CV
                                    ____________

                       IN THE INTEREST OF M.S.D., a Child


                       On Appeal from the 387th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 11-DCV-191748


                                        ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). The notice of
appeal was filed August 31, 2012. Appellant has established indigence or is presumed to
be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record was due within 10 days
after the notice of appeal was filed. See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record
has not been filed.

       Appeals in parental termination cases and child protection cases are to be brought
to final disposition within 180 days of the date the notice of appeal is filed. See Tex. R.
Jud. Admin. 6.2(a) (effective May 1, 2012). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App. P.
35.3(c). The trial court must direct the court reporter to immediately commence the
preparation of the reporter’s record and must arrange for a substitute reporter, if
necessary. See Tex. R. App. P. 28.4(b)(1).

       Because the reporter’s record has not been filed timely in this accelerated appeal,
we issue the following order:

       We order Winona Williams, the substitute court reporter, to file the record in this
appeal on or before September 24, 2012. If Winona Williams does not timely file the
record as ordered, the court will issue an order requiring her to appear at a hearing to
show cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered.       Contempt of court is
punishable by a fine and/or confinement in jail.



                                     PER CURIAM